Citation Nr: 1452595	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left hip and pelvis disability, and if so, whether service connection should be granted.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disability, and if so, whether service connection should be granted.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The issues of entitlement to service connection for a left hip and pelvis disability, a low back disability, an acquired psychiatric disability, and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a left hip and pelvis disability was denied by the July 2006 rating decision; the Veteran did not file a notice of disagreement with that decision or submit documentation constituting new and material evidence within the one-year appeal period following that decision.

2.  Evidence submitted since the July 2006 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for a left hip and pelvis disability.

3.  Service connection for a low back disability was denied by the November 2009 rating decision; the Veteran did not file a notice of disagreement with that decision or submit documentation constituting new and material evidence within the one-year appeal period following that decision.

4.  Evidence submitted since the November 2009 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left hip and pelvis disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The November 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 2000, VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence were enhanced.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide for reopening a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id.   

Service connection for a left hip and pelvis disability was denied in a July 2006 rating decision.  Within one year of this determination, the Veteran did not express disagreement with these denials, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the July 2006 rating decision is final.  However, evidence submitted and obtained since the July 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claims, to include private treatment records dated between January 2009 and May 2011.  Accordingly, the Veteran's claim for service connection for a left hip and pelvis disability must be reopened.

Similarly, service connection for a low back disability was denied in a November 2009 rating decision.  Within one year of this determination, the Veteran did not express disagreement with these denials, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the November 2009 rating decision is final.  However, evidence submitted and obtained since the November 2009 rating decision raises a reasonable possibility of substantiating the Veteran's claim, to include private treatment records dated from March 2009 to May 2011 and a June 2012 letter from Dr. Schwingel, a private physician.  Accordingly, the Veteran's claim for service connection for a low back disability must be reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left hip and pelvis disability is reopened.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disability is reopened.


REMAND

October 2002 private treatment records show that the Veteran sustained a left hip fracture and reported low back pain, after a significant motor vehicle accident.  His December 2003 pre-service physical examination and report of medical history reflect no pertinent disability was noted at service entry.  Approximately six weeks into service, in April 2004, he reported experiencing back pain after falling back-first onto a rock during an obstacle course.  Other service records reflect that he was separated from service in May 2004 based on diagnoses of chronic low back and left hip pain, degenerative changes of the left hip, and lumbar strain.  

The Court has held that where there is evidence showing that a disorder manifested or was incurred in service, and, as here, the disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service unless there is clear and unmistakable evidence that the disease or injury existed before entrance and acceptance into service and that the injury or disease was not aggravated by such service.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Ultimately, after review of the record, the Board finds that remand is required so that medical opinions to determine whether either of these conditions preexisted service or were aggravated by service can be obtained.

The Veteran also asserts that he has acquired psychiatric and gastrointestinal disabilities that are due to his low back disability.  Review of the record reveals that no VA examinations have been conducted with respect to either disability.  On remand, such examinations must be conducted.

Accordingly, the appeal is REMANDED for the following actions:

1.  After associating any pertinent, outstanding records with the claims file in either electronic or paper form, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any low back and/or left hip and pelvis disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should state the likelihood that any back and/or left hip and pelvis disability found to be present existed prior to service.  If the examiner concludes that a back and/or left hip and pelvis disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability was aggravated (worsened beyond the natural progression of the condition) during service.

If the examiner diagnoses a back and/or left hip and pelvis disability, but finds that it did not pre-exist service, he or she must opine as to whether it is at least as likely as not that the condition is related to or had its onset in service.  

In offering these assessments the examiner must acknowledge and discuss the Veteran's lay report as to the history of his back, left hip and pelvis problems.

2.  Forward the Veteran's claims file to a VA psychiatric examiner.  Ask him or her to review the Veteran's claims file, then provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disability onset during or is otherwise directly related to his active military service, directly the result of another disability to include the Veteran's low back disability, or aggravated (worsened beyond the natural course of the condition) by another disability, to specifically include the Veteran's low back disability.  The examiner should fully explain any opinion provided, citing to claims file documents and/or clinical findings as necessary.

3.  Forward the Veteran's claims file to an appropriate VA examiner.  Ask him or her to review the Veteran's claims file, then provide an opinion as to whether it is at least as likely as not that the Veteran's history of gastrointestinal complaints and/or his 2010 diagnosis of acute cholecystitis is directly related to his active military service, directly the result of another disability to include the Veteran's low back disability, or aggravated (worsened beyond the natural course of the condition) by another disability, to specifically include the Veteran's low back disability.  The examiner should fully explain any opinion provided, citing to claims file documents and/or clinical findings as necessary.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


